Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

	Regarding claims 1-30:
Step 1: Claim 1 recites series of acts for predicting, adjusting and determining.  Thus, the claims are directed to a method and apparatus, which is one of the statutory categories of the invention.  
                Step 2A, the claimed predicting, adjusting and determining are directed to abstract idea for the reason that these steps are processes found by the courts to be abstract ideas in that related to comparing known information, and organizing information through mathematical correlations that can be performed mentally abstract such as using comparing new and stored information and using rules to identify options. Also a mathematical concept in combination with a field of use, but without the particulars (e.g., how the predictions, adjustments and determinations are actually done) that would constitute a practical application.  

                Step2B And lastly the rest of the limitations are not significantly more. 

Treating claims 1-30 for example as a whole, the additional limitations do not show inventive concept in applying the judicial exception (e.g. processors ) or do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Thus, claims 1-30 as a whole is not significantly more than the abstract idea itself and is ineligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reddekopp (US 2020/0226214).
As per claims 1, 13-14, Reddekopp teaches, a method and a non-transitory computer-readable and an apparatus of determining an output token, comprising: predicting a first probability of each of candidate output tokens of a first model (Reddekopp, fig.5 and ¶[0113] 592 Cumulative probability 592 represents a first probability ); predicting a second probability of each of the candidate output tokens of a second model interworking with the first model (Reddekopp,  ¶[0113] “Sometimes the generic type has a highest cumulative probability of any candidate data type in a fuzzy token. If multiple candidate types have a same cumulative probability, then statistics such as max probability 591 and/or match count 593 may be used as tie breaking values.” If 592 does not break a tie to predict the best then the next 591 second probability comes in); adjusting the second probability of each of the candidate output tokens based on the first probability ( Reddekopp,  ¶[0113] and fig.5 based on 592 then 591 gets adjusted  ); and determining the output token among the candidate output tokens based on the first probability and the adjusted second probability (Reddekopp,  ¶[0113]  based 592 then 592 gets adjusted probabilities both get adjusted).
As per claim 2, Reddekopp teaches, the method of claim 1, wherein the adjusting comprises: determining rankings of the candidate output tokens of the first model based on the first probability; and adjusting the second probability based on the rankings (Reddekopp, ¶[0109]  the fuzzy token is the rankings as well as the match count 593 represents the rankings).

As per claims 3 and 16, Reddekopp teaches, the method of claim 2, wherein adjusting the second probability based on the rankings comprises: adjusting the second probability using a function determined based on the rankings (Reddekopp, fig.5 593 match count represents adjusting the second probability max probability based on the rankings).
As per claims 4 and 17, Reddekopp teaches, the method of claim 2, wherein adjusting the second probability based on the rankings comprises: adjusting the second probability based on one or both of a scale coefficient and a threshold coefficient that are determined based on the rankings (Reddekopp, 593 fig.5 scale coefficient is being represented by matching or not matching and match count 593 ).
As per claims 5 and 18, Reddekopp teaches, the method of claim 1, wherein the adjusting comprises: determining rankings of the candidate output tokens of the first model based on the first probability (Reddekopp, fig.6 605 and 606 “sum of respective probabilities” represents first model based on the first probability, and the rankings are the 3 points in 605  ); extracting target candidate output tokens for which the adjusting is to be performed from among the candidate output tokens based on the rankings ( Reddekopp, fig.6 605 the clustering represents extracting target candidate output tokens, and according to how similar which represents the rankings, the get adjusted); and adjusting the second probability corresponding to the extracted target candidate output tokens (Reddekopp, fig.6 608 highest respective probability would be adjusting the second probability).
As per claims 6 and 19, Reddekopp teaches, the method of claim 5, wherein adjusting he second probability corresponding to the extracted target candidate output tokens comprises: adjusting the second probability corresponding to the extracted target candidate output tokens using a function determined based on the rankings (Reddekopp, fig.6 the function would be the removal in 608. There are no details in the claim language therefore this reads on the claim limitation. The function should be detailed in the claims).
As per claims 7 and 20, Reddekopp teaches, the method of claim 1, further comprising: normalizing the adjusted second probability (Reddekopp, fig.5 match count 593 counts as normalizing, ¶[0108] “Match count 593 is a total number of non-zero (or exceeding a threshold) scores from the detector across the corresponding token of every message in the cluster.” Along with the highest represents 1, as well and is equivalent to normalizing, since then there is only one option).
As per claims 8 and 21, Reddekopp teaches, the method of claim 7, wherein the normalizing comprises: normalizing the second probability such that a total sum of the adjusted second probability is 1 (Reddekopp, fig.6 608 the highest represents the 1).

As per claims 9 and 22, Reddekopp teaches, the method of claim 1, further comprising: performing a beam search on a preset number of candidate output tokens among the candidate output tokens; and normalizing the adjusted second probability while performing the beam search (Reddekopp, fig.5 cumulative probability represents beam search as it searches the most promising tokens, and normalizing would be considering all with max probability and match count 593).

As per claims 10, 23, and 26 Reddekopp teaches, the method of claim 1, wherein determining the output token comprises: calculating a weighted sum of the first probability and the adjusted second probability; and determining, to be the output token, a candidate output token having a greatest weighted sum among the candidate output tokens (Reddekopp, ¶[0128] “step 606 sums each candidate type probability into a running (i.e. cumulative) total for each candidate type of each fuzzy token of the cluster's signature.” This represents calculating a weighted sum of the first probability and the adjusted second probability, since it is a running total for each type of token).

As per claims 11, 24, and 28 Reddekopp teaches, the method of claim 7, wherein a weight applied to the first probability is greater than a weight applied to the second probability (Reddekopp, fig.5 592 has a bigger selection and weight than 592).

As per claims 12 and 25, Reddekopp teaches, the method of claim 1, wherein predicting the first probability comprises: predicting the first probability based on an output token previously determined by the first model and the second model, wherein predicting the second probability comprises: predicting the second probability based on the output token previously determined by the first model (Reddekopp, fig.5 592-591 represents first and second model , and one right after the other see ¶[113-128] ).
As per claim 15, Reddekopp teaches, the apparatus of claim 14, wherein the one or more processors are configured to: determine rakings of the candidate output tokens of the first model based on the first probability; and adjust the second probability based on the rankings (Reddekopp, fig.6 the rankings are how the clusters are arranged, and they adjust the probabilities accordingly).
As per claim 27, Reddekopp teaches, the apparatus of claim 26, wherein the one or more processors are configured to: rank the candidate tokens by grouping the candidate tokens into two or more ranked groups based on the first probabilities of the candidate tokens; and determine a different weight for each of the ranked groups (Reddekopp, fig.6 605-608 the weight would be different depending on the clustering).


As per claim 29, Reddekopp teaches, the apparatus of claim 26, wherein the one or more processors are configured to determine the weight for each of the candidate tokens to be larger than one, one, or between zero and one based on the ranking of each of the candidate tokens (Reddekopp,   ¶[0108] “Fuzzy token 542 encodes multiple scores for each data type. For example, data type 581 has cumulative probability 592 that is an aggregated likelihood as a sum of a detector's 0 to 1 return value across the corresponding token of every message in the cluster.”).
As per claim 30, Reddekopp teaches, the apparatus of claim 26, wherein the one or more processors are configured to rank the candidate tokens is descending from a candidate token having a highest first probability to a candidate token having a lowest first probability ( Reddekopp, ¶[0075] “. In an embodiment, data types with zero probability or a probability beneath a threshold are excluded from fuzzy token 342. In an embodiment, only a threshold count of data types with highest probabilities are included in fuzzy token 342, such as the two best matching data types.”   ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/